       Case 3:18-cv-02121-RV-HTC Document 54 Filed 05/18/20 Page 1 of 26




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

ALLEN DALE OWENS,

        Plaintiff,

 vs.                                          CASE NO.: 3:18-CV-2121-RV-HTC

 ALECIA K. ENFINGER,

        Defendant.
                                          /

       DEFNDANT ALECIA K. ENFINGER’S MOTION TO DISMISS

       Defendant, Alecia K. Enfinger, in her individual capacity, by and through

her undersigned attorneys, hereby moves to dismiss Plaintiff’s First Amended

Complaint pursuant to Fed. R. Civ. P. 12(b)(6) and in support thereof states:

       1.     Plaintiff Allen Dale Owens, a pro se prisoner, brings this action

pursuant to the Civil Rights Act, 42 U.S.C. § 1983, for an alleged violation of his

constitutional right. DE 23. Specifically, Plaintiff claims that Nurse Enfinger was

deliberately indifferent to Plaintiff’s serious medical needs while Plaintiff was

incarcerated at Century C.I. in violation of Plaintiff’s Eighth Amendment right to

be free from cruel and unusual punishment because of an alleged delay in treating

his serious medical need. DE 23. Plaintiff specifically requests “compensatory and

punitive damages from the named defendant.” DE 23 at 10.
        Case 3:18-cv-02121-RV-HTC Document 54 Filed 05/18/20 Page 2 of 26




        2.    Nurse Enfinger moves to dismiss Plaintiff’s Amended Complaint for

failure to state a claim upon which relief can be granted because Plaintiff failed to

allege sufficient facts to show that Nurse Enfinger’s alleged conduct caused a

physical injury, as required under the Prison Litigation Reform Act (“PLRA”), and

a constitutional deprivation.

                         PLAINTIFF’S ALLEGATIONS

        On the evening of Friday, November 4, 2016, while taking a shower,

Plaintiff slipped and landed on his right hip. DE 23 at 6. Plaintiff’s cellmates

helped him up and the guard on duty notified the medial department. DE 23 at 6.

Plaintiff was pushed to medical in a wheelchair and seen by three nurses: Nurse

Williams, Nurse Thomas, and Nurse Enfinger. DE 23 at 6.

        While Plaintiff was being examined by Nurse Enfinger, she learned that

Plaintiff had slipped in the shower and his hip “was painful when she touched the

area.” DE 23 at 7. Plaintiff alleges that Nurse Enfinger stated that Plaintiff “was

just faking [his] injury;” that she saw “nothing wrong” with Plaintiff; and that

Plaintiff would not be permitted to stay in the infirmary. DE 23 at 7.

        Despite an allegation that Nurse Enfinger, as the “supervisor,” declared that

Plaintiff “would not get any further treatment,” Plaintiff “was given ibuprofen and

a low bunk pass, lower tier pass, a pass for x-ray…[and] a set of crutches.” DE 23

at 7.


                                          2
     Case 3:18-cv-02121-RV-HTC Document 54 Filed 05/18/20 Page 3 of 26




      However, Plaintiff wanted a wheelchair and to stay in the infirmary instead

of returning to his dorm. DE 23 at 6-7. Plaintiff alleges that he was having

difficulty using the crutches and they were causing nerve damage in his arms. DE

23 at 7-8. Plaintiff also wanted an x-ray completed immediately. DE 23 at 8.

      On Saturday morning, November 5, 2016, Plaintiff was moved from G-

Dorm to F-Dorm. DE 23 at 7-8. Plaintiff alleged he was still in pain, could not use

the crutches, and it was painful to use the toilet and shower. DE 23 at 7-8. Absent

from the Amended Complaint are any allegations that he sought sick call or

medical assistance on Saturday. On Sunday morning, November 6, 2016, the

guards pushed him in a wheel chair to the dining hall. DE 23 at 8. Thereafter,

Plaintiff was pushed in the wheel chair to medical and he stayed in the infirmary.

DE 23 at 8.

      On Monday, November 7, 2016, Plaintiff went to his scheduled x-ray

appointment and had x-rays completed, wherein it “was discovered that [Plaintiff]

has a broke [sic] hip.” DE 23 at 8. “On that same day November 7, 2016,

[Plaintiff] was transported by ambulance from Century Correctional Facility to

Baptist Hospital in Pensacola Florida for surgery.” DE 23 at 8.

      Plaintiff alleges “for three days [he] was in excruciating pain up my leg

physically and experiencing psychological/emotional trauma, personal humiliation,




                                         3
        Case 3:18-cv-02121-RV-HTC Document 54 Filed 05/18/20 Page 4 of 26




anxiety, stress caused by this injury and Nurse [Enfinger’s] malicious action

towards the seriousness of [his] injury.” DE 23 at 8 (emphasis added).

        On November 9, 2016, two days after his x-rays, Plaintiff “had a full hip

replacement surgery” without any alleged issues or complications. DE 23 at 8.

                           MEMORANDUM OF LAW

   I.      STANDARD OF REVIEW

        Although pro se complaints are held to a less stringent standard than those

drafted by an attorney, a plaintiff is still required to “set forth factual allegations,

either direct or inferential, respecting each material element necessary to sustain

recovery under some actionable legal theory.” See Wright v. Newsome, 795 F.2d

964, 967 (11th Cir. 1986); Worst v. Hart, 1995 WL 431357 (N.D. Fla. 1995). It

cannot be assumed that a Plaintiff will prove facts which have not been alleged.

Quality Foods de Centro America, 711 F.2d at 995, citing Associated General

Contractors of California, Inc. v. California State Council of Carpenters, 459 U.S.

519, 103 (1983). “Ultimately, while courts show leniency to pro se litigants not

enjoyed by those with the benefit of a legal education, this leniency does not give a

court license to serve as de facto counsel for a party, or to rewrite an otherwise

deficient pleading in order to sustain an action. Petersen v. Smith, No. 16-15443,

2019 WL 588634, at 7 (11th Cir. Feb. 13, 2019) (citing GJR Investments, Inc. v.

Cty. of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998) (overruled on other


                                           4
         Case 3:18-cv-02121-RV-HTC Document 54 Filed 05/18/20 Page 5 of 26




grounds by Ashcroft v. Iqbal, 556 U.S. 662 (2009)). Hence, even though the

pleading standard for a pro se complaint is quite liberal, “bald assertions and

conclusions of law will not suffice.” Leeds v. Meltz, 85 F.3d 51, 53 (2d Cir. 1996).

Additionally, the court's duty to construe a plaintiff's complaint liberally is not the

equivalent of a duty to rewrite it. Peterson v. Atlanta Housing Auth., 998 F.2d 904,

912 (11th Cir. 1993). As stressed by the Eleventh Circuit, “the heightened pleading

standard is the law of this circuit” when § 1983 claims are asserted against

government officials in their individual capacities. GJR Investments, 132 F.3d at

1368 (overruled on other grounds by Ashcroft v. Iqbal, 556 U.S. 662 (2009).

   II.      PLAINTIFF’S CLAIM FOR COMPENSATORY AND PUNITIVE
            DAMAGES BARRED BY § 1997E(E)

         Plaintiff is not entitled to compensatory or punitive damages because he

failed to allege that he suffered any physical injury as a result of Nurse Enfinger’s

alleged conduct. Under the PLRA, “no federal civil action may be brought by a

prisoner confined in a jail, prison, or other correctional facility, for mental or

emotional injury suffered while in custody without a prior showing of physical

injury.” 42 U.S.C. § 1997e(e). In the Eleventh Circuit, compensatory and punitive

damages are unavailable under § 1997e(e) absent physical injury. Al-Amin v.

Smith, 637 F.3d 1192, 1199 (11th Cir. 2011); Smith v. Allen, 502 F.3d 1255, 1271

(11th Cir. 2007); see also Harris v. Garner, 216 F.3d 970, 984-85 (11th Cir. 2000)

(the physical injury requirement applies to all federal claims, including

                                          5
      Case 3:18-cv-02121-RV-HTC Document 54 Filed 05/18/20 Page 6 of 26




constitutional claims); Slicker v. Jackson, 215 F.3d 1225, 1229 (11th Cir. 2000);

Brooks v. Powell, 800 F.3d 1295, 1307 (11th Cir. 2015) (under the PLRA and

binding Eleventh Circuit case law, “an incarcerated plaintiff cannot recover either

compensatory or punitive damages for constitutional violations unless he can

demonstrate a (more than de minimis) physical injury”).

      “In order to avoid dismissal under § 1997e(e), a prisoner's claims for

emotional or mental injury must be accompanied by allegations of physical injuries

that are greater than de minimis.” Mann v. McNeil, 360 Fed. Appx. 31, 31 (11th

Cir. 2010); Harris v. Garner, 190 F. 3d 1279, 1286 (11th Cir. 1999) (affirming

dismissal of claims for compensatory and punitive damages because the claims

were unsupported by an allegation of physical injury).

      Discomfort does not equate to physical injury under § 1997e(e). Dixon v.

Toole, 225 Fed. Appx. 797, 799 (11th Cir. 2007). “Pain and suffering” do not

equate to physical injury under § 1997e(e). Jimenez v. Reeder, No.

5:08cv345/MCR/MD, 2009 WL 700776 at 2 (N.D. Fla. Mar. 16, 2009) (allegations

of “pain and suffering” were equivalent to mental and emotional injuries).

      In Stallworth, the Eleventh Circuit held that the prisoner successfully alleged

he suffered more than a de minimis physical injury, as required under the PLRA to

recover compensatory and punitive damages, where he alleged that the prison

officers’ refusal to give him a clean meal tray (in retaliation for the inmate writing


                                          6
      Case 3:18-cv-02121-RV-HTC Document 54 Filed 05/18/20 Page 7 of 26




grievances against the guards), made him very sick because the trays were not

properly washed and had mildew and black mold; specifically, the prisoner alleged

that the filth on the trays caused him to have stomach viruses, throw up, fever, and

constipation and he had to go to sick call and seek medical attention three times.

See Stallworth v. Wilkins, 802 F. App'x 435 (11th Cir. 2020); see Thompson v.

Sec’y, Fla. Dep’t of Corr., 551 F. App'x 555, 557 n.3 (11th Cir. 2014) (per curiam)

(unpublished) (observing the de minimis standard has been met by “an observable

or diagnosable medical condition requiring treatment by a medical care

professional” and concluding the plaintiff had “alleged enough to avoid dismissal

at this stage”).

       On the other hand, the Eleventh Circuit also held that the prisoner failed to

allege a physical injury required to seek compensatory and punitive damages under

the PLRA, where he alleged that various prison officials denied him a meatless

diet, cold drinking water, bed sheets, outdoor recreation, and clean laundry when

he simply alleged that the foregoing “made him sick.” Stallworth v. Wilkins, 802 F.

App'x 435, n. 2 (11th Cir. 2020) (affirming dismissal where prisoner failed to

describe the severity or kind of sickness he suffered from eating meat); see also

Brooks v. Warden, 800 F.3d 1295 (11th Cir. 2015) (affirming dismissal of

compensatory and punitive damages pursuant to § 1997e(e) where the inmate did

not allege more than de minimis physical injuries arising from his hospital stay,


                                         7
     Case 3:18-cv-02121-RV-HTC Document 54 Filed 05/18/20 Page 8 of 26




wherein inmate alleged he was placed in restraints, given medicine that gave him

loose stools, and the guard’s refusal to lower the restraints, forced him to defecate

into his jumpsuit and lie in his own excrement for two days); Merritt v. Stewart,

No. 3:13CV607/LAC/EMT, 2016 WL 1055247, at 5 (N.D. Fla. 2016), report and

recommendation adopted, No. 3:13CV607/LAC/EMT, 2016 WL 1056584 (N.D.

Fla. 2016); (prisoner “suffered no more than a de minimis physical injury as a

result of Defendants’ conduct, and accordingly his claims for compensatory or

punitive damages are barred by § 1997e(e)”) (emphasis added); see also, Moore v.

Bucher, No. 405CV473-WS, 2006 WL 1451544, at 2 (N.D. Fla. 2006) (dismissing

complaint where complaint has “a conclusory allegation of generic pain” and

where inmate alleges “that he experienced ‘severe physical pain and severe

discomfort, and had to initiate medical treatment’”); Hill v. Bryant, No. 4:16-CV-

309-WS-GRJ, 2017 WL 3585429, at 7 (N.D. Fla. 2017), report and

recommendation adopted, No. 4:16CV309-WS/GRJ, 2017 WL 3581666 (N.D. Fla.

2017) (holding that under PLRA, inmate is precluded from bringing claims for

punitive and compensatory damage where “Plaintiff did not suffer any physical

injuries as a result of Defendants' conduct;” although Plaintiff says “he suffered

from a fractured disc in his lower back as well as headaches…he has failed to show

his back injury has anything to do with Defendants’ conduct”) (emphasis added).




                                         8
      Case 3:18-cv-02121-RV-HTC Document 54 Filed 05/18/20 Page 9 of 26




      The Eleventh Circuit also confirmed that because the prisoner did not

request nominal damages, the claim was properly dismissed. Stallworth, 802 F.

App'x. 435; see Jolly v. Ellis-Bailey, No. 3:19-CV-723-J-39JBT, 2019 WL

3068385, at 3 (M.D. Fla. 2019) (“Plaintiff does not include a request for ‘other

relief’ or similarly inclusive language that could be liberally construed as a request

for nominal damages”); Mobley v. Gresco, No. 5:11CV170/SPM/EMT, 2011 WL

3163159, at 3, n. 1 (N.D. Fla. July 1, 2011), report and recommendation adopted,

No. 5:11CV170-SPM/EMT, 2011 WL 3162858 (N.D. Fla. 2011) (“Plaintiff's

complaint cannot be liberally construed as requesting nominal damages, because

he specifically requests only compensatory and punitive damages”); see, e.g.,

Sears v. Rabion, No. 03–13558, 97 Fed. Appx. 906 (11th Cir. 2004) (affirming

district court's sua sponte dismissal of complaint under § 1997e(e), noting that

plaintiff's complaint could not be liberally construed as requesting nominal

damages, because he specifically requested compensatory and punitive damages).

      Here, Plaintiff's alleged injuries, if any, as a result of Nurse Enfinger’s

conduct, do not constitute injuries that are more than de minimis. See Mann, 360

Fed. Appx. at 31 (vague back injuries and scrapes and marks on knees and legs

amount to de minimis injuries); Quinlan v. Pers. Transp. Servs. Co., 329 Fed.

Appx. 246, 249 (11th Cir. 2009) (temporary chest pain, headache, and periodic

episodes of back pain not more than de minimis injuries as they required no


                                          9
     Case 3:18-cv-02121-RV-HTC Document 54 Filed 05/18/20 Page 10 of 26




immediate medical attention or evidenced physical injury beyond discomfort);

Dixon, 225 Fed. Appx. at 799 (bruising from restraints is de minimis injury).

“While the contours of the physical injury requirement under the PLRA is not

subject to a precise definition, one court has aptly observed that ‘a physical injury

is an observable or diagnosable medical condition requiring treatment by a medical

care professional. It is not a sore muscle, an aching back, a scratch, an abrasion, a

bruise, etc., which lasts even up to two or three weeks.... Injuries treatable at home

and with over-the-counter drugs, heating pads, rest, etc., do not fall within the

parameters of 1997e(e).’” Hill, 2017 WL 358429 at 8 (quoting Luong v. Hatt, 979

F. Supp. 481, 486 (N.D. Tex. 1997).

      The Amended Complaint clearly states that as a result of Nurse Enfinger’s

alleged conduct, for three days, he was in “excruciating pain” and experienced

“psychological/emotional trauma,” “personal humiliation,” “anxiety,” and “stress.”

DE 23 at 8. Based on Plaintiff’s own allegations, he did not suffer any physical

injuries as a result of Nurse Enfinger’s alleged conduct.1 Although Plaintiff alleged

he broke his hip, Plaintiff failed to allege sufficient allegations to show his hip

1
  The gravamen of Plaintiff’s Amended Complaint is the alleged three-day delay,
wherein Plaintiff explicitly alleged that as a result of Nurse Enfinger’s conduct, he
suffered “excruciating pain” and “emotional trauma.” Included in this time period
are allegations that Plaintiff used crutches periodically. Although Plaintiff alleges
that using crutches caused “nerve damage,” absent from the complaint are
allegations that such injury required immediate medical attention or evidenced
physical injury beyond discomfort. Accordingly, such injury is insufficient under §
1997e(e).
                                         10
     Case 3:18-cv-02121-RV-HTC Document 54 Filed 05/18/20 Page 11 of 26




injury had anything to do with Nurse Enfinger’s conduct. Accordingly, Plaintiff

failed to allege a physical injury required to seek compensatory and punitive

damages under the PLRA, § 1997e(e). Because Plaintiff did not request nominal

damages, his § 1983 claim again Nurse Enfinger should be dismissed.

   III.   PLAINTIFF  FAILED    TO                  ALLEGE         UNDERLYING
          CONSTITUTIONAL VIOLATION

      As a separate and independent basis for dismissal, Plaintiffs’ § 1983 claim

should be dismissed for failure to allege an underlying constitutional violation. In

order to allege an Eighth Amendment constitutional violation stemming from the

deprivation of medical attention, a prisoner must allege (1) an objectively serious

medical need; (2) Defendants’ deliberate indifference to that need; and (3)

causation between that indifference and Plaintiff’s “injury.” Farrow v. West, 320

F.3d 1235, 1243 (11th Cir. 2003). Importantly, a plaintiff alleging an Eighth

Amendment violation must also show that the injury was caused by defendant's

wrongful conduct. Goebert, 510 F.3d at 1326.

      A plaintiff has a “serious medical need” when the condition “is one that has

been diagnosed by a physician as mandating treatment or one that is so obvious

that even a lay person would easily recognize the necessity for a doctor's

attention.” Hill v. Dekalb Reg'l Youth Det. Ctr., 40 F.3d 1176, 1187 (11th Cir.

1994).



                                        11
     Case 3:18-cv-02121-RV-HTC Document 54 Filed 05/18/20 Page 12 of 26




      To show deliberate indifference to a serious medical need, a plaintiff must

allege three components: (1) the defendant's subjective knowledge of the risk of

serious harm; (2) the defendant's disregard of that risk; and (3) did so by conduct

that is more than mere negligence. Farrow v. West, 320 F.3d 1235, 1245 (11th Cir.

2003); Brown v. Johnson, 387 F.3d 1344, 1351 (11th Cir. 2004); McElligott v.

Foley, 182 F.3d 1248, 1255 (11th Cir. 1999). “The official must both be aware of

facts from which the inference could be drawn that a substantial risk of serious

harm exists, and he must also draw the inference.” Farmer v. Brennan, 511 U.S.

825, 837 (1994) (emphasis added). “An official acts with deliberate indifference

when he or she knows that an inmate is in serious need of medical care, but he fails

or refuses to obtain medical treatment for the inmate.” Lancaster v. Monroe

County, Ala., 116 F.3d 1419, 1425 (11th Cir. 1997) (emphasis added); Mandel v.

Doe, 888 F.2d 783, 788 (11th Cir. 1989) (noting that “knowledge of the need for

medical care and intentional refusal to provide that care constitute deliberate

indifference”). Here, Plaintiff failed to allege that Nurse Enfinger was subjectively

aware that either Plaintiff’s hip was broken or that there was a risk that serious

harm would result from prescribing crutches, as opposed to a wheel chair; sending

Plaintiff to his dorm as opposed to allowing him to stay overnight at the infirmary;

and from delaying the X-rays of his hip until the following Monday morning.

Indeed, Plaintiff failed to allege there was any long-term detrimental effect as a


                                         12
     Case 3:18-cv-02121-RV-HTC Document 54 Filed 05/18/20 Page 13 of 26




result of Nurse Enfinger’s alleged conduct or facts showing that such treatment or

delay was unreasonable.

      Not “every claim by a prisoner that he has not received adequate medical

treatment states a violation of the Eighth Amendment.” Estelle v. Gamble, 429

U.S. 97, 104–05 (1976). For medical treatment to rise to the level of a

constitutional violation, the care must be “so grossly incompetent, inadequate, or

excessive as to shock the conscience or to be intolerable to fundamental fairness.”

Harris v. Thigpen, 941 F.2d 1495, 1505 (11th Cir. 1991). “An accident, although it

may produce added anguish, is not on that basis alone to be characterized as

wanton infliction of unnecessary pain.” Estelle, 429 U.S. at 104–05 (1976).

      The Supreme Court has long established that “in the medical context, an

inadvertent failure to provide medical care,” or negligence “in diagnosing or

treating a medical condition does not state a valid claim of medical mistreatment

under the Eighth Amendment.” Estelle v. Gamble, 429 U.S. 97, 106 (1976)

(“Medical malpractice does not become a constitutional violation merely because

the victim is a prisoner”). A prisoner’s § 1983 claim is subject to dismissal when it

is “based solely on the lack of diagnosis and inadequate treatment” and where he

“contends that more should have been done by way of diagnosis and treatment, and

suggests a number of options that were not pursued.” Id. “A prisoner must allege

acts or omissions sufficiently harmful to evidence deliberate indifference to serious


                                         13
      Case 3:18-cv-02121-RV-HTC Document 54 Filed 05/18/20 Page 14 of 26




medical needs. It is only such indifference that can offend ‘evolving standards of

decency’ in violation of the Eighth Amendment.” Id. Questions such as “whether

an X-ray or additional diagnostic techniques or forms of treatment is indicated is a

classic example of a matter of medical judgment. A medical decision not to order

an X-ray, or like measures, does not represent cruel and unusual punishment. At

most it is medical malpractice, and as such the proper forum is the state court….”

Id.

       Similarly, an inmate who receives a medical diagnosis and care, but desires

a different diagnosis or treatment, cannot show deliberate indifference. Hamm v.

DeKalb County, 774 F.2d 1567, 1575 (11th Cir. 1985); Adams v. Poag, 61 F.3d

1537, 1545 (11th Cir. 1995). Waldrop v. Evans, 871 F.2d 1030, 1033 (11th Cir.

1989) (quoting Bowring v. Godwin, 551 F.2d 44, 48 (4th Cir. 1977) (“‘[W]e

disavow any attempt to second-guess the propriety or adequacy of a particular

course of treatment. Along with all other aspects of health care, this remains a

question of sound professional judgment.’”); Jackson v. Fair, 846 F.2d 811, 817

(1st Cir. 1988) (“Although the Constitution does require that prisoners be provided

with a certain minimum level of medical treatment, it does not guarantee to a

prisoner the treatment of his choice.”) To constitute deliberate indifference, the

official’s response must have been so inadequate as to “constitute unnecessary and

wanton infliction of pain” and not “merely accidental inadequacy, negligence in


                                        14
     Case 3:18-cv-02121-RV-HTC Document 54 Filed 05/18/20 Page 15 of 26




diagnosis or treatment, or even medical malpractice actionable under state law.”

Taylor v. Adams, 221 F.3d 1254, 1258 (11th Cir. 2000). Where the inmate received

medical attention and the dispute is over the adequacy of that attention, courts

should be reluctant to question the accuracy or appropriateness of the medical

judgments that were made. Harris v. Thigpen, 941 F.2d 1945, 1507 (11th Cir.

1991) (quoting Waldrop v. Evans, 871 F.2d 1030, 1035 (11th Cir. 1989)); see also

Woody v. Cronic, 401 Fed. Appx. 509, 512 (11th Cir. 2010) (“Generally, an inmate

who receives a medical diagnosis and care, but desires a different diagnosis or

treatment, cannot show deliberate indifference”). A difference of opinion over

matters of medical judgment does not give rise to a constitutional claim. Harris,

941 F.2d at 1505; Waldrop, 871 F.2d at 1033.

      In Cannon, the Eleventh Circuit held that medical providers at prison did not

act with deliberate indifference to a prisoner’s serious medical needs by delaying

an x-ray of his broken leg after a fall, and thus were not liable under § 1983 for an

alleged violation of the prisoner’s Eighth Amendment rights. Cannon v. Corizon

Med. Servs., 795 F. App'x 692 (11th Cir. 2019). In Cannon, on a Saturday

morning, a prisoner fell in the shower; that same day, the prisoner alleged that

despite the fact that his leg was turning black and blue and swelling, “no one

offered any help other than Tylenol and to wrap his legs with bandages;” on

Monday morning, the prisoner alleged he was taken for an x-ray which showed he


                                         15
     Case 3:18-cv-02121-RV-HTC Document 54 Filed 05/18/20 Page 16 of 26




broke his leg; and that same afternoon, the prisoner was taken to the hospital and

cleared for surgery. Id. The prisoner sued because he endured “extreme pain and

suffering for two days before he was taken to the hospital” and brought deliberate

indifference claims against the medical providers. Id.

      In Cannon, the Eleventh Circuit concluded that, although the prisoner’s leg

was swollen and discolored after he fell, the plaintiff failed to allege a deliberate

indifference claim where the allegations in the pro se prisoner’s sworn complaint

failed to show that (1) the providers “were subjectively aware either that [the

prisoner’s] leg was broken or that there was risk that serious harm would result

from delaying the X-ray of his right leg until the following Monday morning, when

a radiologist was available;” or (2) there was a long-term detrimental effect of a

two-day delay in providing an x-ray; or (3) the delay in providing him with an X-

ray was unreasonable. Id; see Cannon v. Corizon Med. Servs., 795 F. App'x 692,

697 (11th Cir. 2019); see Taylor v. Hughes, 920 F.3d 729, 733 (11th Cir. 2019)

(“The medical need must be one that, if left unattended, poses a substantial risk of

serious harm”).The Eleventh Circuit held that the prisoner’s arguments that “in his

opinion…more should have been done” to diagnose and treat his broken leg, such

as conducting an X-ray of his leg on the day of his injury, “does not rise to the

level of deliberate indifference. Id. (“a difference of opinion between the medical

staff and a prisoner concerning the proper diagnosis or course of treatment is


                                         16
     Case 3:18-cv-02121-RV-HTC Document 54 Filed 05/18/20 Page 17 of 26




usually insufficient to support a claim of deliberate indifference”). Here nothing

compels a different result. Plaintiff failed to allege sufficient facts showing that

Nurse Enfinger’s subjective awareness of a risk of serious harm; showing his

broken hip, when left “unattended” for three days, actually posed a substantial risk

of serious harm; or that Nurse Enfinger’s conduct was unreasonable under the

circumstances.

      In Palermo, the Southern District held that although the prisoner’s back

problems met the serious medical needs test, the doctor’s failure to refer the

prisoner to a spine specialist after an x-ray of his back was ordered “does not

represent cruel and unusual punishment” and “is a clear example of a medical

judgment made by a physician that Estelle held would not amount to deliberate

indifference.” Palermo v. Corr. Med. Servs. Inc., 133 F. Supp. 2d 1348, 1361 (S.D.

Fla. 2001).

      In Repp, the Middle District held the plaintiff failed to state a claim against

the nurse and she was due to be dismissed from the cases because “misdiagnosis

was at best, mere negligence and at most, malpractice, and not grounds for

establishing deliberate indifference.” Repp v. Kankam, No. 2:15-CV-220-FTM-

38CM, 2018 WL 4635666, at 3 (M.D. Fla. 2018) In Repp, the nurse examined the

prisoner’s eye but did not diagnose the prisoner as having a detached retina; two

days later, the prisoner was diagnosed by the eye doctor as having a detached


                                        17
     Case 3:18-cv-02121-RV-HTC Document 54 Filed 05/18/20 Page 18 of 26




retina. Id. The Middle District concluded the nurse’s failure in not recognizing the

eye issue was insufficient to state a deliberate indifference claim. Id; see also

Simmons v. Fla. Dep't of Corr., No. 5:14-CV-438-0C-39PRL, 2015 WL 3454274,

at 12 (M.D. Fla. 2015) (“the misdiagnosis of ringworm before Plaintiff was

transported to CCI does not rise to the level of deliberate indifference necessary to

support an action under 42 U.S.C. § 1983, as a matter of law” and motion to

dismiss is due to be granted); Kruse v. Williams, 592 F. App'x 848, 859 (11th Cir.

2014) (“While the nurse's diagnoses and quality of care may have been subpar, as

Williams's may have been, they did not rise beyond a ‘colorable claim of medical

malpractice’ to deliberate indifference”); see also Barr v. Florida Dep't of Corr.,

No. 10–21890–CV, 2011 WL 1365552, at 4 (S.D. Fla. 2011) (“[A] misdiagnosis as

Plaintiff has alleged does not rise to the level of deliberate indifference necessary

for Plaintiff's 42 U.S.C. § 1983 claim”).

      In this case, Plaintiff failed to allege acts or omissions sufficiently harmful to

evidence deliberate indifference on behalf of Nurse Enfinger. There are no

allegations that Nurse Enfinger knew Plaintiff had a broken hip. At most Plaintiff

alleges that Nurse Enfinger “had knowledge that [Plaintiff] had sustain [sic]

damage from the fall in the shower” and she was aware that his hip was tender to

her touch. DE 23 at 7. Absent from the complaint are any allegations that Nurse

Enfinger actually drew the inference from her examination of Plaintiff that his hip


                                            18
     Case 3:18-cv-02121-RV-HTC Document 54 Filed 05/18/20 Page 19 of 26




was broken. In fact, based on the allegations of the Amended Complaint, it was

only on that following Monday, after the x-ray results, that medical personnel

“discovered” Plaintiff’s hip was broken. DE 23 at 7. Accordingly, the Amended

Complaint fails to allege that Nurse Enfinger acted with the requisite deliberate

indifference.

      Moreover, even though Nurse Enfinger allegedly believed that Plaintiff was

“faking it,” as the “supervisor,” she nevertheless examined Plaintiff and provided

Plaintiff medical care. Nurse Enfinger still allowed Plaintiff to have ibuprofen for

the pain; still issued Plaintiff a low bunk pass, a low tier pass, crutches, and an x-

ray pass; still scheduled Plaintiff for an x-ray appointment; and, allowed Plaintiff

to stay at the infirmary on Sunday. Absent from the Amended Complaint are any

allegations that Nurse Enfinger was subjectively aware that there was a risk of

serious harm that would result from having Plaintiff stay in his dorm instead of the

infirmary; from prescribing crutches in lieu of a wheel chair; or from scheduling an

x-ray appointment for the following Monday. Likewise, absent from the Amended

Complaint are any allegations showing that the foregoing caused a long-term

detrimental effect or that the foregoing was unreasonable under the circumstances.

      Rather, at most, the Amended Complaint alleges Plaintiff’s desire for a

different diagnosis or treatment – this is not deliberate indifference. Here, it is

indisputable that Plaintiff received medical attention. Rather, Plaintiff’s contention


                                         19
     Case 3:18-cv-02121-RV-HTC Document 54 Filed 05/18/20 Page 20 of 26




is over the adequacy of that attention. In this case, Plaintiff alleges that on Friday

evening, Plaintiff slipped in the shower and landed on his hip. That same evening,

Plaintiff was taken and evaluated by three different nurses in medical, including

Nurse Enfinger. None of the nurses diagnosed Plaintiff as having a broken hip.

Plaintiff was prescribed ibuprofen for the pain, a low bunk and low tier pass, and

crutches. Plaintiff was also scheduled to have x-rays on the next regular business

day. On Monday, only after his x-rays, it was discovered Plaintiff’s hip was broken

and he was transferred to the hospital. The surgeon determined that hip surgery

was not medically necessary until two days later. Plaintiff then had his hip surgery

on Wednesday, five days after his fall, without issue.

      Plaintiff believes that when Nurse Enfinger evaluated him on Friday

evening, he (1) should have been allowed to stay in the infirmary; (2) should have

been given a wheel chair instead of crutches; and (3) should have been scheduled

for an x-ray appointment earlier than Monday. The question of whether Nurse

Enfinger should have employed additional treatment and diagnostic techniques, is

a classic example of a matter for medical judgment and therefore not an

appropriate basis for substantiating liability under the Eighth Amendment. The

alleged care offered or allowed by Nurse Enfinger was not so grossly incompetent,

inadequate, or excessive so as to shock the conscience or to be intolerable to

fundamental fairness. Plaintiff alleges that because of Nurse Enfinger’s conduct, he


                                         20
     Case 3:18-cv-02121-RV-HTC Document 54 Filed 05/18/20 Page 21 of 26




was in “excruciating pain” and experienced “psychological” and “emotional

trauma” for three days; Plaintiff does not allege any detrimental physical injuries

occurred as a result of Nurse Enfinger’s alleged conduct. The fact that Plaintiff

disagrees with the treatment, i.e. a difference in medical opinion, is insufficient to

state a deliberate indifference claim.

      There are no allegations to show that the delay in getting an x-ray

appointment was due to Nurse Enfinger’s deliberate indifference; there is no

allegation that Plaintiff’s x-ray appointment needed to be scheduled earlier or

could have been scheduled earlier or that an earlier appointment was even

available, but Nurse Enfinger failed to give it to Plaintiff for non-medical purposes.

There are no allegations that Nurse Enfinger, without the assistance of a doctor,

could have prescribed medication stronger than ibuprofen. There are no allegations

that a wheelchair, as opposed to crutches, was medically necessary for Plaintiff’s

personal use, but Nurse Enfinger purposely refused to prescribe Plaintiff a

wheelchair because he was faking it. Thus, Plaintiff has failed to allege Nurse

Enfinger was deliberately indifferent to Plaintiff’s medical need.2




2
  Arguendo, even if the conduct alleged by Plaintiff states a deliberate indifference
claim at the motion to dismiss stage (which Defendant expressly denies), because
the alleged deliberate indifference only caused emotional injuries, Plaintiff’s §
1983 claim cannot overcome the PLRA’s physical injury requirement and is thus
still subject to dismissal.
                                         21
     Case 3:18-cv-02121-RV-HTC Document 54 Filed 05/18/20 Page 22 of 26




      Accordingly, Plaintiff has failed to allege Nurse Enfinger’s conduct rises to

a constitutional violation. As such, Plaintiff’s § 1983 claim against Nurse Enfinger

fails and she should be dismissed from this action.

   IV.   NURSE ENFINGER IS ENTITLED TO QUALIFIED IMMUNITY
         FROM SUIT

      Assuming, for purposes of this argument only, that Plaintiff alleged a

constitutional deprivation, which the allegations preclude, Nurse Enfinger is still

entitled to final summary judgment because Plaintiff is unable to meet his burden

to establish that the alleged unconstitutional conduct under these facts violated a

clearly established right. As such, Nurse Enfinger is entitled to qualified immunity.

      To qualify for protection under qualified immunity, a public official must

first prove she was acting within the scope of her discretionary authority. Terrell,

668 F.3d at 1250. Here, Nurse Enfinger was indisputably acting within her

discretionary authority as a nurse, providing medical care to prisoners at Century

Correctional Institution, on behalf of the Florida Department of Corrections at all

relevant times. Once Enfinger’s discretionary authority is established, the burden

shifts to Plaintiff to show that qualified immunity does not apply by providing

legal authority to establish the nurse’s conduct violated a clearly established right.

Terrell, 668 F.3d at 1250.

      The purpose of qualified immunity is to allow government officials to carry

out their discretionary duties without fear of personal liability or harassing

                                         22
     Case 3:18-cv-02121-RV-HTC Document 54 Filed 05/18/20 Page 23 of 26




litigation. Anderson v. Creighton, 483 U.S. 635 (1987). Qualified immunity gives

“meaning to the proposition that government officials are not required to err on the

side of caution when it comes to avoiding constitutional violations.” Long, 508

F.3d at 584. Qualified immunity protects all but the plainly incompetent or those

who knowingly violate the law. Malley v. Briggs, 475 U.S. 335 (1986).

      To demonstrate the law at the time was clearly established, Plaintiff must (1)

point to earlier binding case law that is materially similar to the current case or (2)

show the actions of an officer lie so obviously at the core of what the Eighth

Amendment prohibits that the unlawfulness is readily apparent. Slaton, 584 F.3d at

576. The inquiry must focus on the specific context of the case. Brosseau, 543 U.S.

at 198; Mullenix v. Luna, 575 U.S. ___ (2015). Thus, the specific question here is

whether it was clearly established that the Eighth Amendment prohibited Nurse

Enfinger’s alleged medical treatment.

      In this case, Plaintiff failed to allege that Nurse Enfinger was subjectively

aware that Plaintiff’s hip was broken; that Nurse Enfinger was subjectively aware

that there was a risk that serious harm would result from prescribing crutches

instead of a wheel chair, from Plaintiff staying in his dorm as opposed to the

infirmary, and from delaying the X-ray of his hip until the following Monday; that

there was indeed serious harm caused by Nurse Enfinger’s alleged treatment and

delay in medical care; or that such alleged medical treatment and delay was


                                          23
     Case 3:18-cv-02121-RV-HTC Document 54 Filed 05/18/20 Page 24 of 26




unreasonable. Despite Plaintiff’s attempt to create an innovative theory of

deliberate indifference, Plaintiff’s claim is essentially an alleged negligence claim,

if that, disguised as a constitutional right violation. The essential “mistake” alleged

is that more should have been done by way of medical treatment and diagnosis.

The United States Constitution does not convert a simple negligence cause into one

rising to the level of a constitutional deprivation. Accordingly, Plaintiff failed to

allege a constitutional violation.

      As more fully set forth herein, courts have found a nurse’s care under

circumstances much more gruesome than those Plaintiff alleged in this action, do

not violate a prisoner’s rights. Even if there was some question about Nurse

Enfinger’s conduct, there can be no question that there is no authority placing

Nurse Enfinger on notice that the alleged conduct in this case was clearly

unconstitutional. It also cannot be argued that Nurse Enfinger’s alleged conduct

was so obvious to every objectively reasonable nurse confronted with the

circumstances Plaintiff alleged faced Nurse Enfinger. There is simply no authority

establishing that Nurse Enfinger’s alleged conduct violated Plaintiff’s Eighth

Amendment constitutional right to be free from cruel and unusual punishment

under these circumstances. To the contrary, the Eleventh Circuit has approved

medical providers’ conduct in circumstances much more intense than those faced

by Enfinger. As such, Nurse Enfinger is entitled to qualified immunity and should


                                          24
     Case 3:18-cv-02121-RV-HTC Document 54 Filed 05/18/20 Page 25 of 26




be dismissed from this case with prejudice.

                                 CONCLUSION

      WHEREFORE, Defendant Nurse Enfinger, in her individual capacity, is

entitled to dismissal from Plaintiff’s First Amended Complaint because Plaintiff

has failed to state a claim upon which relief can be granted. Additionally, because

Plaintiff cannot overcome Nurse Enfinger’s entitlement to qualified immunity, she

should be dismissed from this action with prejudice. Accordingly, Nurse Enfinger

respectfully requests an order dismissing the Amended Complaint, dismissing

Nurse Enfinger from this action with prejudice and awarding any other relief that is

just and proper.

                     CERTIFICATE OF WORD COUNT

      I certify that this Memorandum complies with the word count limitation set

forth in Local Rule 7.1(F) because this Memorandum contains 5,885 words,

excluding the parts exempted by said Local Rule.

                                Respectfully submitted,

                               /s/ Kayla E. Platt Rady
                               LINDA BOND EDWARDS
                               Florida Bar No.: 0057282
                               E-mail: ledwards@rumberger.com
                               KAYLA E. PLATT RADY
                               Florida Bar No.: 0117896
                               E-mail: krady@rumberger.com
                               RUMBERGER, KIRK, & CALDWELL, P.A.
                               101 North Monroe Street, Suite 120

                                        25
       Case 3:18-cv-02121-RV-HTC Document 54 Filed 05/18/20 Page 26 of 26




                               Tallahassee, Florida 32301
                               Tel: 850.222.6550
                               Fax: 850.222.8783

                               Attorneys for Enfinger

                         CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 18, 2020, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system. I further

certify that I mailed the foregoing document and the notice of electronic filing by

first-class mail to the following non-CM/ECF participants:

Allen Dale Owens, 033593
North Florida RMC
PO Box 628
Lake Butler, FL 32054
(Pro Se Plaintiff)


                               /s/ Kayla E. Platt Rady
                               LINDA BOND EDWARDS
                               Florida Bar No.: 0057282
                               E-mail: ledwards@rumberger.com
                               KAYLA E. PLATT RADY
                               Florida Bar No.: 0117896
                               E-mail: krady@rumberger.com
                               RUMBERGER, KIRK, & CALDWELL, P.A.
                               101 North Monroe Street, Suite 120
                               Tallahassee, Florida 32301
                               Tel: 850.222.6550
                               Fax: 850.222.8783

                               Attorneys for Defendant Enfinger




                                        26
13517377.v1
